Citation Nr: 1217894	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  03-18 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional eye disability as a result of VA surgical treatment in 1997 and 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional eye disability as a result of VA surgical treatment in 1997 and 1998, and denied a claim of service connection for diabetes mellitus type 2.  

In September 2005, the Veteran testified at a Board hearing before a Veterans Law Judge at the RO.  The matter was subsequently remanded for additional development of the record in April 2006.  

Then, because the Veterans Law Judge who presided over the September 2005 hearing retired from the Board prior to issuing a decision in this case, the matter was remanded again in March 2008 to afford the Veteran another opportunity to present testimony at a personal hearing before a Veterans Law Judge.  The Veteran subsequently testified at a personal hearing at the RO in July 2008 before one of the three undersigned Veterans Law Judges.  

In October 2008, the Board issued a decision denying service connection for diabetes mellitus, type II, claimed as secondary to in-service herbicide exposure.  The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional eye disability as a result of VA surgical treatment in 1997 and 1998 was once again remanded back to the RO for additional development of the record.  

After completion of the requested development, which included obtaining a VA medical opinion that would address the Veteran's contentions, the RO issued a supplemental statement of the case (SSOC) and returned the case to the Board for appellate disposition.  Before the Board issued a decision on the merits of the claim, the Veteran submitted correspondence indicating that he had additional evidence to submit in support of his claim, and requested to appear at another travel board hearing before a different Veterans Law Judge to submit this evidence in support of his appeal.  The Veterans Law Judge who presided over the July 2008 hearing (and issued the October 2008 remand), issued another remand in September 2010 to allow the Veteran to once again appear for a travel board hearing.  

A subsequent third travel board hearing was held at the RO before another of the undersigned Veterans Law Judges, sitting at the RO in February 2011.  No additional evidence was submitted at the hearing, but the record was left open for 30 days following the hearing date to allow the Veteran time to submit additional evidence in support of his claim.  No additional evidence was subsequently received.  

VA law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  In this case, there were three hearings conducted by three different VLJs, but one of the VLJs has since retired from the Board; thus, a third VLJ is required for a panel decision in this case.  

Importantly, after the February 2011 hearing was conducted, the United States Court of Appeals for Veterans Claims (Court or CAVC) held, in Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), that under § 20.707, a claimant must be afforded an opportunity for a hearing before all the Board members who will ultimately decide his appeal.  Thus, if the claimant's appeal is assigned to a Board panel, that claimant must be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case.  Id.  

In this case, the Veteran presented testimony at three hearings before three different VLJs concerning whether he is entitled to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional eye disability as a result of VA surgical treatment in 1997 and 1998.  As noted above, however, the VLJ who presided over the first hearing in September 2005 has since retired from the Board; thus leaving only two VLJs on the panel of three who will decide this case who have taken testimony on the issue on appeal.  Accordingly, pursuant to 38 C.F.R. § 20.707 and the Court's holding in Arneson, a letter was sent to the Veteran in November 2011 offering him the opportunity to testify at a hearing before a third judge who would participate in the panel decision.  The Veteran was requested to sign and date the second page of the letter and check the box pertaining to his selection.  The Veteran responded in December 2011.  He signed and dated the form and indicated, by checking one of the options, that he waived his right to appear at an additional hearing before a third BVA Veterans Law Judge who would be assigned to decide his appeal on the issue that was addressed at his prior hearings.  Additionally, by checking this response, the Veteran requested consideration of his case on the evidence of record and requested the Board to proceed immediately without delay in issuing a panel decision.


FINDINGS OF FACT

1.  The competent medical evidence of record establishes that the Veteran had severe proliferative diabetic retinopathy prior to surgery of the right eye in 1998 and this resulted in complications during surgical procedures which led to blindness in the right eye.  

2.  The competent evidence establishes that the Veteran's right eye blindness was not unforeseeable, and is more likely unrelated, not caused by, or aggravated by VA medical treatment; and, carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment and care of the Veteran's right eye is not demonstrated.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for blindness in the right eye as a result of VA treatment in 1997/1998 have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO did not provide the appellant with adequate pre-adjudication notice with regard to the 1151 claim; however, this defect was cured in subsequent letters sent in May 2006 and November 2008.  These notification letters substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim for compensation pursuant to 38 U.S.C.A. § 1151, and the relative duties of VA and the claimant to obtain evidence.  

These letters also provided additional notice about how VA assigns initial disability ratings and effective dates for any grant of service connection.  The November 2008 notice letter was followed with a May 2010 Supplemental Statement of the Case (SSOC).  

More specifically, the May 2006 letter specifically indicated that in response to the Veteran's hearing testimony, the RO was attempting to obtain all records relating his eye surgery conducted on December 12, 1997, December 22, 1997, and January 16, 1998, including the consent form for the procedures and surgical reports, if any.  In response, the Veteran indicated that his post-laser surgical records could be located at the Tampa VAMC and the Bay Pines and Orlando VAMCs as well.  

The notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions to address the Veteran's contentions, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO attempted to obtain records from the Social Security Administration (SSA) in 2006 and 2007 but they received notice from the SSA that no records could be located.  The RO obtained records from the VAMCs at which the Veteran received treatment and had surgery.  Additionally, some private medical records were obtained.  Furthermore, the Veteran was provided with three separate opportunities to provide testimony in support of his appeal.  

As noted in the Introduction, the Veteran has testified at three hearings before three VLJs with regard to the issue on appeal.  He was afforded an opportunity for a fourth hearing because this case must be decided by a panel of three judges, and one of the VLJs who took testimony on the issue has since retired.  The Veteran declined a fourth hearing.  

In a statement received at the RO in May 2010, the Veteran indicated that he had no additional evidence or information to submit in support of his claim.  

In April 2011 and May 2011 the Veteran submitted additional medical evidence in support of his claim.  The evidence received is duplicative of evidence previously reviewed and considered by the RO; thus, the Board may proceed without prejudice to the Veteran.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  38 U.S.C.A. § 1151

The Veteran asserts that he is blind in his right eye due to carelessness, negligence, lack of judgment and/or skill on the part of VA medical professionals.  Specifically, the Veteran maintains that he presented for follow-up treatment for a left eye condition, and during that appointment, the VA doctor determined that he needed immediate surgery for a right eye condition.  After undergoing the right eye procedure, complications arose, and the Veteran's vision worsened to the point of blindness in the right eye.  

In pertinent part, 38 U.S.C.A. § 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of a veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

Claims based on additional disability due to medical treatment must meet certain causation requirements.  See 38 C.F.R. § 3.361(c), (d).

To establish causation, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a veteran received treatment and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by medical treatment.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused the additional disability, it must be shown that the medical treatment caused the additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the medical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An August 1997 VA outpatient treatment record indicates that the Veteran was seen with complaints of blurred vision in the left eye over the past three months.  The Veteran denied a history of previous eye problems.  He was a known diabetes for six years at that point, and was insulin dependent.  Physical examination revealed retinal hemorrhage of the left eye.  The impression was proliferative diabetic retinopathy of both eyes, and vitreous hemorrhage of the left eye.  

VA outpatient treatment records from October through December 1997 show that the Veteran had a diagnosis of diabetes mellitus, was taking insulin at that time, and was referred for an echocardiogram because of hypertension and a history of stroke.  These records also show that the Veteran had diabetic retinopathy and a diabetic foot ulcer at that time.  A handwritten VA ophthalmology report from November 1997 appears to show that the Veteran's visual acuity was correctable in the right eye to 20/200 and in the left eye to 20/400.  

A December 1997 VA treatment record from Bay Pines notes that the Veteran had moderately advanced diabetic retinopathy in the right eye and severely advanced proliferative diabetic retinopathy in the left eye with some blood in the vitreous.  It was noted that the Veteran may need laser.  

VA treatment records show that the Veteran was seen in February 1998 with a retinal detachment in the (OS) left eye.  The February 1998 preoperative report noted that the Veteran had poor in the left eye and it was reportedly getting worse.  He was to undergo a vitrectomy with membrane peel and endolaser, with possible silicone oil and possible lensectomy in the left eye.  A March 1998 treatment record notes that the Veteran's vitrectomy procedure that was scheduled for the prior month had to be cancelled because the Veteran's anemia.  

A VA discharge summary shows that the Veteran was an in-patient from April 1998 through July 1998.  He was admitted with congestive heart failure, diabetes mellitus with complications, nephropathy secondary to diabetes, anemia secondary to chronic renal insufficiency, retinopathy with past laser surgery, left foot ulcer, chronic low back pain, right leg pain, and hyperkalemia.  Testing was positive for Helicobacter pylori.  

In June 1998 the Veteran was seen with decreased vision in the left eye.  He was told that it was due to bleeding in the eye.  The impression was epiretinal membrane, O.S.  The plan was to perform an epiretinal membrane peel vitrectomy in the left eye.  The Veteran signed a consent form relating to the procedure on July 1, 1998.  It was explained to the Veteran that he was to undergo a membrane peel, vitrectomy, G/F exchange, and endolaser, all to remove membrane, jelly, inside the eye to help with swelling.  

A July 8, 1998 VA operative report reveals that the Veteran underwent a vitrectomy, endolaser and cornea peel.  The preoperative diagnosis was vitreous hemorrhage with tractional RD following proliferative diabetic retinopathy.  It was noted that the Veteran had progressive vision loss due to progressive tractional retinal detachment in the left eye.  The operative report gives an idea of the severity of the Veteran's diabetic eye complications based on the fact that at one point, it was felt that a further attempt to dissect the nasal aspect of the retina would actually compromise the operation by producing a retinal tear in an already detached retina because the retina and the overlying fibrous membranes were hard to separate.  Endolaser was performed at that juncture.  At the end of the endolaser, no retinal tears were detected.  There was no fresh bleeding and the macula was found to be flat and the optic nerve head itself was visualized.  The dense fibrous membrane on the nasal aspect of the optic disc was found to be stable and free of any traction.  The light source and the vitrectomy instrument were removed from the vitreous cavity and the points of entry were closed with the help of interrupted 7-0 Vicryl sutures.  The point of entry of the light source in the infratemporal aspect could not be closed with the help of a single 7-0 Vicryl suture.  The upper sclera in the immediate vicinity was found to be slightly macerated; so an attempt was made to close the site with the help of 9-0 nylon interrupted sutures.  However, there was a persistent leak from the site of entry.  The scleral site was closed with the help of cyanoactrylate glue.  After the glue was placed on the site on top of the existing sutures there was no more leak of fluid from the point of entry.  

Lastly, the vitreous maintainer was removed followed by closure of the site with the pre-existing 7-0 Vicryl suture.  At the end of the operation, the deep chamber was fully formed, the intraocular pressure was well maintained and the retina was found to be flat with no complications.  The conjunctiva peritomy was closed with the help of interrupted 9-0 nylon sutures.  The Veteran was transferred to recovery without complications.  

A post-operative follow-up report from July 24, 1998 notes that the Veteran's visual acuity in the left eye seemed better every day.  

An August 1998 treatment record notes that the visual acuity in the left eye was better, but the right eye was worse.  Examination revealed vitreous hemorrhage and post vitreous detachment to disc with tractional component versus retinal detachment; probable PVD (post vitreous detachment) with bleed in the right eye.  

A September 1998 ophthalmology report notes that the Veteran had a partial PVD of the right eye 

An October 1998 physical examination report notes that the Veteran had laser treatment for diabetic complications to the left eye in July 1998 and had follow-up treatment coming up in November 1998 presumably for surgery on the right eye.  

The Veteran underwent endolaser of the right eye on October 21, 1998.  The operative report notes that initially, upon completion of the sclerotomy, there was a great deal of blood removed from the eye.  Further vitrectomy revealed that indeed most of the retina was attacked; however, there was a great deal of proliferative vitreoretinopathy present.  An attempt was made to release as many of the traction bands as possible; however, most of the fibrosis was in the nature of plaque that was flat against a great deal of the surface of the retina including the entire macula.  There was, however, a tractional retinal detachment located along the superior arcade.  A valiant attempt to remove all the blood and as much of the fibrotic tissue was made.  In the process of removing the tissue, a number of holes and tears were revealed.  This included a peripheral tear a 4:30 and a long tear along the superotemporal arcade when traction was released.  There were also several smaller holes and tears located along the superotemporal arcade and in the superior macula.  All in all, however, given the amount of fibrosis and blood present, the macula and retina were remarkably preserved.  After as much fibrotic tissue was removed as possible, an air/fluid exchange was performed.  This was accomplished without difficulty; however, during the membrane peel, also a bleed was created at the area of the disc which was fairly pronounced but eventually controlled using elevated bottle pressure.  The retina was flat after the gas/fluid exchange was accomplished.  Endolaser was then used to create burns along the entire superotemporal arcade care site as well as some of the smaller tears.  Following air exchange and removal of instruments, coverings were found to be air tight and the incisions were closed without difficulty.  The operative report noted that there were no complications.

He returned to the recovery room in stable condition.  The next day, the Veteran had an elevated pressure in the eye.  The Veteran was instructed to maintain a face-down position and was begun on Pred Forte, Iopidine, atropine, and Ciloxan drops.  The Veteran remained face-down until followed up the next day, but the pressure was still somewhat elevated, although under better control.  He was started on levobunolol and was discharged the following day, October 24.  His vision in the right eye on October 30, 1998 was reportedly still not good.  

A March 1999 VA preoperative assessment notes that the Veteran had decreased vision bilaterally.  The impression was vitreous hemorrhage, retinal detachment and cataract, right eye.  The plan was to undergo vitrectomy, lensectomy and retinal detachment repair in the right eye.  

A May 1999 VA treatment record shows that the Veteran continued to report decreased vision bilaterally.  He presented for evaluation for right eye surgery for bleeding in the eye, cataract, and detached retina.  He was scheduled for the surgery in April 1999 but, according to the Veteran, the surgery was cancelled.  Examination of the eyes revealed that the pupils were unequal, right was not round.  Both were dilated with little to no reaction to light and accommodation.  Positive blood was seen in the right eye.  Extraocular movements were intact without nystagmus.  The impression was vitreous hemorrhage, right eye, retinal detachment, right eye and cataract, right eye.  

An April 2002 VA examination report notes that the examiner reviewed the Veteran's claims file, and confirmed that the Veteran had surgery in his right eye on October 21, 1998 to repair a retinal detachment of the right eye.  The examiner noted that the surgical repair description in the operative report looked like everything was done appropriately.  The examiner could find no evidence that there was any fault, carelessness or negligence.  The examiner was unsure if there was a signed consent form.  

Private treatment records from October 2002 through December 2004 show ongoing treatment for bilateral vision problems, and other eye complications.  For example, an October 2002 report from Dr. D.E.J. notes that the Veteran had a 1.1 x 1.0 mm conjunctival mass lesion just posterior to the 3:00 limbus of his left eye.  This had not been noted on previous examinations the Veteran had not been aware of it.  It was felt necessary to remove the new lesion to rule out PAM with atypia or some other neoplasia.  Thus, an excisional biopsy of pigmented conjunctiveal lesion of the left eye, with cryotherapy of the left eye was performed.  There were no complications. 

At his personal hearings in September 2005 and July 2008, the Veteran testified that the vision in his right eye continued to get worse, and yet, they continued to give him laser treatments which only made his sight worse.  The Veteran testified that the VA doctors were negligent in their treatment of his eyes because the numerous surgeries on the right eye resulted in blindness.  It is apparent that the Veteran believes that his blindness resulted because of the fault of the VA doctors.

A May 2009 VA ophthalmology note indicates that the Veteran is legally blind secondary to proliferative diabetic retinopathy with tractional retinal detachment in each eye.  It was noted that the Veteran had a history of ocular surgery at a VA facility in July 1998 (left eye) and October 1998 (right eye).  The examination was held at VA Bay Pines, a facility without a retinal specialist.  As such, the claims file was sent to Gainesville and the examination was conducted at that VAMC in April 2010.  

The VA eye specialist at Gainesville indicated a review of the claims file and summarized the findings and noted above with respect to the numerous eye surgeries due to retinal detachments/diabetic retinopathy.  The examiner noted the abnormalities with respect to the Veteran's current visual acuity in both eyes.  The examiner noted the following diagnoses:  (1) retinal detachment, left eye, no view right eye, legal blindness both eyes secondary to proliferative diabetic retinopathy both eyes; (2) pseudophakia left eye, associated with cataract; (3) phthisical/NLP right eye, corneal scarring associated with diabetic retinopathy.  

Importantly, the examiner opined that it was more likely that the Veteran's right eye blindness/condition was unrelated, not caused by, and not aggravated by VA medical treatment of the Veteran's right eye.  The examiner further opined that the Veteran's right eye blindness was not due to any carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment and care of the Veteran's right eye.  According to the examiner, the standard of care was followed based on the evidence reviewed.  The examiner noted that the Veteran had severe proliferative diabetic retinopathy in both eyes upon visit to VA on December 11, 1997.  Medical treatment was initiated promptly; however, unfortunately, three laser treatments in the right eye over a four week period to limit the damage from proliferative diabetic retinopathy proved unsuccessful.  The examiner further noted, per the evidence of record, that vitreous hemorrhage developed in the right eye causing more fibrosis and traction onto the retina; vitrectomy surgery was done to relieve the traction and stop additional retinal damage.  According to the examiner, the vitrectomy was successful in removing blood and revealed several new retinal holes and tractional tears unknown due to limited view of the fundus by vitreous hemorrhage.  Endo laser was applied to seal the holes and detachment.  Critically, the examiner opined that, even with the appropriate treatment, the VA was unable to limit or stop the progression of severe proliferative diabetic retinopathy and their complications.  

At his personal hearing in February 2011, the Veteran testified that after the surgery on his right eye, he was told by the doctor that his eye blurriness would subside in the morning and he should see clearer by then.  However, his right eye was still blurry the following morning.  He testified that this led to additional laser treatments which only led to decreased vision.

To summarize the facts in this case, the Veteran began having problems with his left eye vision.  Upon examinations from August through December 1997, it was determined that the Veteran had diabetic retinopathy in both eyes, with a hemorrhage noted in the left eye.  Thus was the need for surgery in the left eye at that time.  Surgery was delayed for some time because of other physical problems, including hypertension and anemia, as well as other diabetic complications.  It was noted during this time period that the Veteran's diabetes was not well-controlled.  

As noted in the most recent VA examination report, VA surgery on left eye was conducted in July 1998 and surgery on the right eye was conducted in October 1998.  Importantly, the Veteran's testimony that he went in for follow-up treatment on his left eye and he was somewhat surprised that they told him he needed surgery on his right eye is inconsistent with the medical documentation as noted above.  For example, an August 1998 treatment record, as noted above, indicates that the visual acuity in the left eye was better, but the right eye was worse.  Examination revealed vitreous hemorrhage and post vitreous detachment to disc with tractional component versus retinal detachment; probable PVD (post vitreous detachment) with bleed in the right eye.  A September 1998 ophthalmology report notes that the Veteran had a partial PVD of the right eye.  This evidence indicates that his right eye symptoms were worsening over time, at least over a two month period.  An October 1998 operative report notes that the Veteran had laser treatment for diabetic complications of the right eye.  

Significantly, the VA examiner in April 2010 confirms what was presumed in all prior medical reports-that it is the Veteran's diabetic retinopathy that caused his blindness, not the surgical procedures that were undertaken in an effort to save his vision.  What is ironic in this case, and what the April 2010 examiner points out, is that the operative reports reveal that the severity of the Veteran's diabetic eye condition was not altogether clear until the surgeons removed a layer of blood which revealed the additional holes and tears present.  Based on the Veteran's own reported history of blurred vision, the examination reports, his diabetic history, and the April 2010 expert opinion, there is no question that the Veteran's severe diabetic retinopathy led to his blindness.  The expert reviewed the record and specifically noted that the Veteran's treatment was appropriate; and, notwithstanding this appropriate treatment, the Veteran's eye disability of severe proliferative diabetic retinopathy was too far advanced to stop its progression.  

The Veteran's assertions that his right eye blindness occurred subsequent to his multiple right eye surgeries is acknowledged.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of decreased visual acuity, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, necessarily competent to render an opinion as to the cause or etiology of any current decreased visual acuity because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Thus, far more probative weight is placed on the opinion of the competent health care specialist, who considered the Veteran's lay report, but also conducted a thorough physical examination, and reviewed the results of diagnostic tests, and concluded that it was the Veteran's severe proliferative diabetic retinopathy, which pre-existed the medical procedures, and the far reaching progression of that disability that led to his blindness, despite the attempts to treat it.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Significantly, the Veteran has produced no competent medical evidence of record to support his contentions.  The only competent evidence of record in his case weighs against the claim.  

Finally, the Veteran argues that the claim should be granted because he never consented to the procedure.  This argument fails because regardless of whether the file lacks a signed consent form for the right eye surgery that took place in October 1998, the competent medical evidence of record has established that no additional disability was incurred as a result of the right eye surgeries.  As stated by the examiner in April 2010, the Veteran had a pre-existing severe proliferative diabetic retinopathy and vitreous hemorrhage developed.  The surgery was performed in an attempt to save Veteran's vision, which would have been lost anyway had the surgery not been performed.  The very nature of the disability establishes that blindness is a foregone conclusion for patients with severe proliferative diabetic retinopathy who do not have surgery, particularly in patients with a long history of diabetes that is not well-controlled.  This disability and the vitreous hemorrhage, according to the examiner, accelerated the Veteran's vision loss to the point of blindness.  Thus, as no complications from the surgery were noted, and the Veteran's subsequent blindness was not shown to be caused by the surgical procedures, any lack of consent at this point is harmless error.  Moreover, the evidence of record does show that the Veteran did sign a consent form with regard to the first procedure, on the left eye, in July 1998.  Significantly, the consent form for the left eye surgery performed in July of the same year contemplates the exact same risks as those undertaken with regard to the procedure that was performed for the right eye.  Thus, by signing the consent form for the left eye, it shows that the Veteran had actual knowledge of the risks involved with this type of procedure.  Again, though, the record reflects that there is no additional disability that can be credited to any VA medical professional as a result of either the July 1998 surgery of the left eye or the October 1998 surgery of the right eye.  

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation due to VA surgical treatment in 1997 and 1998.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) . 


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional eye disability as a result of VA surgical treatment in 1997 and 1998.  



			
	JOAQUIN AGUAYO-PERELES	F. JUDGE FLOWERS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         ______________________________________
                                                     S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


